Exhibit 10.11

THE DUN & BRADSTREET CORPORATION

NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

(As Amended and Restated effective January 1, 2009)

Directors of The Dun & Bradstreet Corporation (the “Company”) who are not
employees of the Company or any of its subsidiaries (“Non-Employee Directors”)
may participate in this Dun & Bradstreet Corporation Non-Employee Directors’
Deferred Compensation Plan (the “Plan”). The Plan has been amended and restated
effective January 1, 2009 to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). All amounts deferred under the Plan are
subject to, and not grandfathered for purposes of, Code Section 409A.

1. Pursuant to written deferral elections filed with the Company, Non-Employee
Directors may irrevocably elect on or before December 31 of any year to defer
payment of all or a specified part (in multiples of 5%) of all cash annual
retainer and committee chair retainer fees (“Fees”) payable to them for their
services as Non-Employee Directors during the calendar year following such
election. If a Non-Employee Director does not file a new deferral election on or
before December 31 of any year, he or she will be deemed to have elected to
continue the election in effect for the previous year. Similarly, if a
Non-Employee Director files a timely but incomplete deferral election in any
year, he or she will be deemed to have elected to continue any portion of the
previous year’s election not specifically superseded by the new election.

Any person who becomes a Non-Employee Director during any calendar year, and who
has not been a Non-Employee Director of the Company at any time during the
preceding 24-month period, may elect, within thirty (30) days of the date on
which his or her term as a Non-Employee Director begins, to defer payment of all
or a specified part (in multiples of 5%) of the Fees that are earned and payable
with respect to the remainder of the calendar year, for services performed
subsequent to the date such deferral election is executed and filed with the
Company. The portion of the Fees that are earned subsequent to the date a
deferral election is executed and filed shall be determined by multiplying the
total Fees for the year by a fraction, the numerator of which is the number of
whole months remaining in the year after the election is filed, and the
denominator of which is the total number of whole months in such year during all
or a portion of which such Fees are earned.

Each deferral election shall be made in the manner specified by the
Compensation & Benefits Committee of the Board of Directors (the “Committee”) or
its delegate. Each deferral election must specify (i) the amount of Fees to be
deferred and (ii) the form of payment (lump sum or five or ten annual
installments) in which amounts deferred pursuant to such election shall be paid
to the Non-Employee Director after his or her Separation from Service, as
defined below. Absent a timely election for installments, the default form of
payment shall be a lump sum. Each year’s deferrals need not be subject to the
same form of payment as the previous year’s deferrals.

A “Separation from Service” will occur on the date as of which the Company
reasonably anticipates that no further services will be performed, or that the
level of bona fide services the

 

1



--------------------------------------------------------------------------------

Non-Employee Director will perform will permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services performed over
the immediately preceding thirty-six (36)-month period (or the full period of
services to the Company, if less than thirty-six (36) months). Notwithstanding
anything herein to the contrary, determination of whether a Separation from
Service has occurred shall be consistent with Section 1.409A-1(h) of the
Treasury Regulations.

2. Amounts deferred by each Non-Employee Director shall be credited to an
account in his or her name, which is adjusted periodically according to deemed
investments elected by the Non-Employee Director. Credits to each Non-Employee
Director’s account and adjustments for the performance of the funds in which the
account is deemed to be invested shall be made in the same manner as credits and
adjustments are made to participants’ accounts in The Dun & Bradstreet
Corporation 401(k) Plan (or successor plan) (the “Employee Plan”).

Each Non-Employee Director may select from one or more of the funds available in
the Employee Plan for the deemed investment of Fees deferred into the account
described above. Deemed investment elections shall be in increments of one
percent (1%) and shall be made in the manner specified by the Committee or its
delegate. Each Non-Employee Director will have an opportunity to select the
fund(s) into which deferred Fees are deemed to be invested at the time he or she
initially elects to defer the Fees. Subject to the limitation described below
with respect to the Dun & Bradstreet Common Stock Fund, Non-Employee Directors
may make new deemed investment elections applicable to existing account balances
or future deferrals, or both, at any time. Such elections shall be effective as
of the date comparable elections under the Employee Plan would be effective. In
the event a Non-Employee Director fails to make a deemed investment election
concurrently with a deferral election, his or her most recent deemed investment
election shall be applied to amounts deferred pursuant to the election. If the
Non-Employee Director does not have a deemed investment election on file with
the Company, his or her deferrals shall be deemed to be invested in the age
appropriate BGI LifePath fund or such other fund determined by the Committee to
be the default deemed investment fund.

Any amount deferred by a Non-Employee Director that is, pursuant to his or her
election, deemed to be invested in the Dun & Bradstreet Common Stock Fund
immediately upon deferral shall be credited to the Non-Employee Director’s
account in an amount equal to one hundred and ten percent (110%) of the amount
deferred (with such full amount treated as deferred Fees for all purposes
hereunder). Notwithstanding anything herein to the contrary, the deemed
investment of any such deferrals (as well as the additional ten percent
(10%) credited pursuant to the preceding sentence), as adjusted according to the
performance of the fund, may not be changed for a period of three (3) years from
the date the deferral is initially credited to the account.

3. The Non-Employee Director’s account, giving effect to the investment
performance of the fund(s) to which deferred Fees were credited, shall be paid
to the Non-Employee Director in the form(s) of payment elected by the
Non-Employee Director in the deferral election(s) referred to in Paragraph 1
above. The lump sum payment or the first installment, as applicable, shall be
paid on the tenth day of the calendar year immediately following the calendar
year in which the Non-Employee Director incurs a Separation from Service from
the Company, subject to any additional deferral pursuant to paragraph 5.
Subsequent installments, if any, shall be made on the tenth day of each
succeeding calendar year until the entire amount credited to the Non-Employee
Director’s account shall have been paid. Each installment payment made pursuant
to the Plan shall be deemed to be a separate payment for purposes of Code
Section 409A. Notwithstanding any deferral election or anything contained herein
to the contrary, the Company may, in its sole and

 

2



--------------------------------------------------------------------------------

absolute discretion, commence the distribution, or accelerate the distribution,
of a Non-Employee Director’s account, to the extent and under the circumstances
such acceleration is permitted by Code Section 409A and the regulations
thereunder. The Non-Employee Director shall not have any election, direct or
indirect, with respect to any exercise of such discretion by the Company.

The amount of each installment shall be determined by multiplying the balance of
the portion of the Non-Employee Director’s account to be paid in five or ten
installments, as applicable, as of the last business day of the calendar year
immediately preceding the installment payment date by a fraction, the numerator
of which shall be one and the denominator of which shall be the number of
installment payments over which payment of such amount is to be made, less the
number of installments theretofore made. Thus, if payment is to be made in ten
installments, the fraction for the first installment shall be  1/10th, for the
second installment  1/ 9th, and so on.

Notwithstanding anything herein to the contrary, if a Non-Employee Director is
determined by the Company to be a specified employee for purposes of Code
Section 409A, no amount payable under this Section upon his or her Separation
from Service shall be paid to him or her before the date immediately after the
expiration of the six-month period following the Non-Employee Director’s
Separation from Service. In such case, the amount of the lump sum payment or the
first installment, as applicable, shall be determined with respect to the
balance of the Non-Employee Director’s account as of the tenth day immediately
preceding the payment date.

4. If a Non-Employee Director should die before full payment of all amounts
credited to the Non-Employee Director’s account, the full amount credited to the
account as of December 31 of the year of the Non-Employee Director’s death shall
be paid on the tenth day of the calendar year following the year of death to the
Non-Employee Director’s estate or to such beneficiary or beneficiaries as
previously designated by the Non-Employee Director in a written notice delivered
to the Secretary of the Company.

5. A Non-Employee Director may revise the form of payment specified in any of
his or her deferral elections, but any such revised election shall be
irrevocable on the date it is delivered to the Company and (i) shall not take
effect until twelve (12) months after the date on which it is delivered to the
Company, (ii) except in the case of payment by reason of the Non-Employee
Director’s death, must defer payment to a date that is not less than five
(5) years from the date such payment would otherwise have been made, and
(iii) shall be effective only if it is made not less than twelve (12) months
before the date the payment is scheduled to be paid or commence.

6. The right of a Non-Employee Director to any deferred Fees and/or the interest
thereon shall not be subject to assignment by the Non-Employee Director. If a
Non-Employee Director does make an assignment of any deferred Fees and/or the
interest thereon, the Company may disregard such assignment and discharge its
obligation hereunder by making payment as though no such assignment has been
made.

 

3



--------------------------------------------------------------------------------

7. If there is a “Change in Control” of the Company, as defined in Paragraph 8:

a) The total amount to the credit of each Non-Employee Director’s account under
the Plan shall be paid to the Non-Employee Director in a lump sum within thirty
(30) days from the date of such Change in Control; provided, however, if such
payment is not made within such 30-day period, the amount to the credit of the
Non-Employee Director’s account shall be credited with interest from the date of
such Change in Control until the actual payment date at an annual rate equal to
the yield on 90-day U.S. Treasury Bills plus one percentage point. For this
purpose the yield on U.S. Treasury Bills shall be the rate published in The Wall
Street Journal on the first business day of the calendar month in which the
Change in Control occurred.

b) The Plan shall terminate as of the date of the Change in Control and no
further deferrals may be made hereunder.

8. A “Change in Control” of the Company means the occurrence of any of the
following events, but only to the extent such event constitutes a “change in
control event” as that term is defined for purposes of Code Section 409A:

(a) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the
Company’s stock, but only if such person or group is not considered to
effectively control the Company (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations) prior to such
acquisition.

(b) a majority of members of the Board of Directors of the Company (the “Board”)
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election;

(c) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase or own stock of the Company at
the same time or as a result of the same public offering), acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company, but only if such person or group was not considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
prior to such acquisition; or

(d) any one person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, but not
including persons solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by

 

4



--------------------------------------------------------------------------------

such person or group) assets from the Company that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) equal to or more than ninety percent (90%) of the total gross fair
market value of all of the assets of the Company (determined without regard to
any liabilities associated with such assets) immediately before such acquisition
or acquisitions, except where the assets are transferred to (i) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the Company
immediately after the asset transfer, (iii) a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company immediately after the asset transfer, or (iv) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in (iii), above, immediately after the asset
transfer.

9. Notwithstanding any provision herein to the contrary, amounts payable under
this Plan shall not be funded and shall be made out of the general funds of the
Company; provided, however, that the Company reserves the right to establish one
or more trusts to provide alternate sources of benefit payments under this Plan
so long as the funding of any such trust is permitted under Code Section 409A;
provided, further, however, that upon the occurrence of a “Potential Change in
Control” of the Company, as defined below, the appropriate officers of the
Company are authorized to make transfers to such a “rabbi” trust fund,
established as an alternate source of benefits payable under the Plan, as are
necessary to fund the lump sum payments to Non-Employee Directors required
pursuant to Paragraph 7 of this Plan in the event of a Change in Control of the
Company; provided, further, however, that if payments are made from such trust
fund, such payments will satisfy the Company’s obligations under this Plan to
the extent made from such trust fund.

For the purposes of this Plan, “Potential Change in Control” means:

a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control of the Company;

b) any person (including the Company) publicly announces an intention to take or
to consider taking actions which if consummated would constitute a Change in
Control of the Company;

c) any person, other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company (or a company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company), who is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing nine and one-half percent (9.5%) or more of the combined voting
power of the Company’s then outstanding securities, increases such person’s
beneficial ownership of such securities by five percent (5%) or more over the
percentage so owned by such person; or

d) the Board adopts a resolution to the effect that, for purposes of this Plan,
a Potential Change in Control of the Company has occurred.

10. The Committee shall be responsible for the administration of the Plan and
may delegate

 

5



--------------------------------------------------------------------------------

to any management committee, employee, director, or agent its responsibility to
perform any act hereunder, including without limitation those matters involving
the exercise of discretion, provided that such delegation shall be subject to
revocation at any time at its discretion. The Committee shall have full
authority to interpret the provisions of the Plan and construe all of its terms,
to adopt, amend and rescind rules and regulations for the administration of the
Plan, and generally to conduct and administer the Plan and to make all
determinations in connection with the Plan as may be necessary or advisable,
other than those determinations delegated to management employees or independent
third parties by the Board. All of its rules, interpretations and decisions
shall be applied in a uniform manner to all Non-Employee Directors similarly
situated and decisions of the Committee shall be conclusive and binding on all
persons. The procedure for presenting claims under the Plan and appealing
denials thereof shall be as set forth in Appendix A. Any action permitted to be
taken by the Committee may be taken by the Board, in its discretion.

11. The Company shall have the right to deduct from any amount deferred or any
payment of a Non-Employee Director’s account hereunder, any amount required to
satisfy its obligation to withhold federal, state and local taxes, fees or other
similar liabilities.

12. Neither participation in the Plan nor any action under the Plan shall be
construed to give any Non-Employee Director a right to be retained in the
service of the Company.

13. The Plan may be modified, amended, or revoked at any time by the Board. Any
amendment by the Board shall be effective only to the extent such amendment does
not cause the terms of the Plan or any amount deferred hereunder to violate the
provisions of Code Section 409A or Section 1.409A of the Treasury Regulations.

14. The Plan shall be governed by and construed in accordance with the laws of
the State of New Jersey applicable to contracts made and to be performed in the
State of New Jersey.

15. All amounts credited to each Non-Employee Director’s account or otherwise
credited or accrued under this Plan are deferred compensation and subject to
Code Section 409A. This Plan is intended to comply with that provision of the
Code and all guidance issued thereunder by the U.S. Internal Revenue Service in
all respects and shall be administered in a manner consistent with such intent.
If an unintentional operational failure occurs with respect to Code Section 409A
requirements, any affected Non-Employee Director or beneficiary shall fully
cooperate with the Company to correct the failure, to the extent possible, in
accordance with any correction procedure established by the U.S. Internal
Revenue Service. Any reference herein to Code Section 409A or to Section 1.409A
of the Treasury Regulations shall be interpreted to refer to any successor
section of the Code, the Treasury Regulations or other guidance issued by the
U.S. Internal Revenue Service, as appropriate.

 

6



--------------------------------------------------------------------------------

Appendix A – Claims Procedures

(a) Filing of Claims. Any Non-Employee Director or beneficiary, or his or her
authorized representative, (the “claimant”) may file a written claim for a Plan
benefit with the Compensation & Benefits Committee of the Board of Directors,
excluding, if applicable, the claimant (the “Committee”) or its delegate. Claims
shall be determined in accordance with the terms of the Plan, which will be
applied consistently with respect to similarly situated claimants. Claimants
must use and exhaust the Plan’s administrative claims and review procedure
before bringing suit in either state or federal court. The Committee will give
each claimant’s request for benefits a full and fair review.

(b) Notice of Denial of Claim. If the Committee denies a claim, in whole or
part, it will furnish a written notice of the denial to the claimant. The
written notification shall be given to the claimant within ninety (90) days
after receipt of his claim by the Committee unless special circumstances require
an extension of time for processing, in which case written notice of the
extension shall be furnished to the claimant prior to the termination of the
original ninety (90)-day period, and such notice shall indicate the special
circumstances which make the postponement appropriate and the date by which the
Committee expects to render a decision. In no event may the extension exceed a
total of one hundred and eighty (180) days from the date of the original receipt
of the claim. In the event of a denial of any benefit requested by any claimant,
the claimant shall be given a written notification containing:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect a claim and an explanation of why such material or
information is necessary; and

 

  (iv) appropriate information as to the steps to be taken if the claimant
wishes to submit his claim for review.

If a claim is denied, the claimant may file for a review as described in the
following subsection (c).

(c) Right of Review. In the event of a denial of benefits, the claimant shall be
permitted to review the pertinent documents and to submit to the Committee
issues and comments in writing. In addition, the claimant may make a written
request for a full and fair review of his claim and its denial by the Committee.
Such written request must be received by the Committee within sixty (60) days
after receipt by the claimant of written notification of the denial of the
claim. The claimant may submit written comments, documents, records and other
information relating to the claim for benefits, whether or not those comments,
documents, records or other information were submitted in connection with the
initial claim. The claimant will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. The claim for review must be
given a full and fair review.

 

7



--------------------------------------------------------------------------------

(d) Decision on Review. A decision shall be rendered by the Committee within
sixty (60) days after the receipt of the request for review. However, where
special circumstances make a longer period for decision necessary or
appropriate, the Committee’s decision may be postponed on written notice to the
claimant (prior to the expiration of the initial sixty (60)-day period) for an
additional sixty (60) days. Such notice shall describe the circumstances
requiring the extension of time and the date by which the Committee expects to
render a decision. In no event shall the Committee’s decision be rendered more
than one hundred and twenty (120) days after the receipt of the request for
review.

Any decision by the Committee shall be furnished to the claimant in writing in a
manner calculated to be understood by the claimant and shall set forth the
specific reason(s) for the decision and the specific Plan provision(s) on which
the decision is based. If the claim for benefits is denied on review, the
claimant will receive written notice of the denial. The notice will include the
following information:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits; and

 

  (iv) a statement of any voluntary appeal procedures offered by the Plan.

 

8